
	

114 HR 4534 IH: Protecting Our Security Through Utilizing Right-Sized End-Strength Act of 2016
U.S. House of Representatives
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4534
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2016
			Mr. Gibson (for himself, Mr. Turner, Mr. Walz, Mr. Nugent, Mr. Austin Scott of Georgia, Mr. Russell, Mr. Wittman, Mr. Wilson of South Carolina, Mr. O’Rourke, Ms. Stefanik, Mr. Fleming, Mr. Ashford, Mr. Wenstrup, Mr. Crawford, Mr. Zeldin, Ms. Gabbard, Mr. Young of Alaska, Mr. Zinke, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To recognize the importance of the land forces of the United States Armed Forces and to revise the
			 fiscal year 2016 end-strength levels for these Land Forces and specify new
			 permanent active duty end strength minimum levels, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Our Security Through Utilizing Right-Sized End-Strength Act of 2016 or the POSTURE Act. 2.FindingsCongress finds the following:
 (1)The first function of Government is to secure its people and their rights. The United States is blessed that countless men and women have done so by serving in the Armed Forces, which consists of the Army, Navy, Marine Corps, Air Force, and Coast Guard.
 (2)History has shown that sufficient Land Forces are critical to the security of the American people and their rights and to assure United States allies, deter aggression, shape security environments, and win wars. Furthermore, Land Forces have been proven to be essential to consolidate gains and achieve sustainable outcomes.
 (3)The Land Forces of the United States are comprised of the Army (Active Army, Army Reserve, and Army National Guard) and the Marine Corps (Active Marine Corps and Marine Corps Reserve).
 (4)On the day before September 11, 2001, the Land Forces of the United States included 1,036,601 Soldiers and 212,744 Marines. Broken down by component, that included 480,801 Soldiers in the Active Army, 205,300 Soldiers in the Army Reserve, 350,500 Soldiers in the Army National Guard, 172,934 Marines in the Active Marine Corps, and 39,810 Marines in the Marine Corps Reserve.
 (5)At the height of the Global War on Terrorism, the Land Forces of the United States included 1,138,907 Soldiers and 242,558 Marines. Broken down by component, that included 570,000 Soldiers in the Active Army, 206,892 Soldiers in the Army Reserve, 362,015 Soldiers in the Army National Guard, 202,786 Marines in the Active Marine Corps, and 39,772 Marines in the Marine Corps Reserve.
 (6)For fiscal year 2016, authorizations for the Land Forces of the United States include 1,015,000 Soldiers and 222,900 Marines. Broken down by component, that includes 475,000 Soldiers in the Active Army, 198,000 Soldiers in the Army Reserve, 342,000 Soldiers in the Army National Guard, 184,000 Marines in the Active Marine Corps, and 38,900 Marines in the Marine Corps Reserve.
 (7)The drawdown of the Land Forces of the United States is planned to continue through fiscal year 2018, when end strength will be approximately 970,000 Soldiers and 220,500 Marines. Broken down by component, that will be 450,000 Soldiers in the Active Army, approximately 195,000 Soldiers in the Army Reserve, approximately 335,000 Soldiers in the Army National Guard, 182,000 Marines in Active Marine Corps, and 38,500 Marines in the Marine Corps Reserve.
 (8)In Europe, forward-stationed Army forces have been reduced from over 215,000 at the time of the fall of the Berlin Wall to the current level of under 30,000, jeopardizing the United States strategic capability to deter adversaries by conventional force and the North Atlantic Treaty Organization’s capability to rapidly respond to Russian aggression against its front-line member states.
 (9)The Administration has enacted this policy of reducing the end strength of United States Land Forces based on security analysis and expectations of future force capabilities contained in the 2012 Defense Strategic Guidance, the 2013 Strategic Choices and Management Review (SCMR), and the 2014 Quadrennial Defense Review (QDR), which included the following:
 (A)Ending the wars in Iraq and Afghanistan by transitioning out of Iraq and drawing down in Afghanistan. (B)Building a closer relationship with Russia and assuming that most European countries are now producers of security rather than consumers of it.
 (C)No longer sizing United States Armed Forces to conduct large-scale, prolonged stability operations. (D)Increasing reliance on our allies and partners to compensate for reductions in our capacity.
 (E)Emphasizing an ability to regenerate capabilities and the use of innovation and technology to compensate for a smaller force.
 (10)Given developments over the past several years, the assumptions about the security environment are outdated and, unfortunately, proven flawed.
 (11)The United States, its allies, and their partners face new threats, including the following: (A)A civil war in Syria, triggering a humanitarian crisis and destabilizing the entire region.
 (B)The rise of the Islamic State which has taken control of large swaths of territory in Syria and Iraq and has more ambitious global goals, including stated intentions of additional direct attacks against the United States and United States allies, both at home and abroad.
 (C)Iran, which has continued its bellicose rhetoric and support for terrorist activities throughout the Middle East.
 (D)A resurgent Russia that annexed Crimea, invaded Ukraine, and is now conducting military operations in Syria, with its posture and actions causing concern to NATO allies.
 (E)The continued military build-up by China and its actions in the South China Sea, which have raised concerns among nations in the Pacific and across the world.
 (F)A provocative and unpredictable North Korea that has escalated tensions throughout the Pacific and beyond and expanded its nuclear capability.
 (12)In response to these developments, short notice deployments of United States Land Forces have increased across the globe, including the following:
 (A)To address a resurgent Russia, the Army deployed forces in various locations in Eastern Europe to assure NATO allies and to help train, assist, and assure their armed forces as well as sent forces to Ukraine to train and equip their armed forces.
 (B)To address the rise of the Islamic State, the Army deployed forces to Iraq to train and assist their armed forces.
 (C)To address a resurgent Taliban in Afghanistan, scheduled redeployments of United States Land Forces were altered and these forces are now expected to remain in Afghanistan for the foreseeable future.
 (D)To help stabilize troubled areas across the globe, including Southeast Asia and Africa, the Marine Corps and Army have deployed to conflict-scarred countries such as Cambodia.
 (E)To address unique threats and to build partner capacity across the globe, United States Joint Special Operations Forces continue to constantly deploy worldwide.
 (F)To address widespread and destabilizing natural disasters, including the Indian Ocean earthquake and tsunami in 2004, the earthquake in Haiti in 2010, the tsunami in Japan in 2011, the Ebola outbreak in West Africa in 2014, and the earthquake in Nepal in 2015, the Army and Marine Corps continue to deploy on short notice across the globe.
 (13)Furthermore, the assumptions about the future purpose, use, and capability of the Land Forces have also been disputed:
 (A)The 2014 National Defense Panel concluded that the 2014 QDR’s reduction in Army end strength goes too far.. (B)The National Commission on the Future of the Army found the following:
 (i)Because PB16 (FY2016 President’s Budget) does not address the escalation of threats to global stability and national security, it is, at best, on the low end of needed resources (Page 43).
 (ii)… this force size provides only limited ability to react to unforeseen circumstances (Page 51). (iii)Using directed planning assumptions and with its planned fiscal year 2017 force, the Army is, in fact, neither sized nor shaped for conducting any kind of large-scale, long-duration mission at acceptable risk (Page 52).
 (14)A comprehensive and holistic view of the Land Forces of the United States is necessary. In particular, previous assumptions about the deployment and use of reserve components no longer apply. For example, more than 600,000 members of the reserve components have been deployed since September 11, 2001. Beyond these missions conducted pursuant to the authority of title 10 of the United States Code, these forces are also responsible for all homeland defense and critical defense support to civil authority missions under title 32 of the United States Code during times of crisis response and natural disaster relief. For these reasons, the reserve components of the Land Forces are a critical piece to the overall mission of the total force.
 (15)Finally, senior leaders in the United States military have expressed concern regarding the current and future reductions in the end strength of the Land Forces of the United States, including the following:
 (A)Then-Chairman of the Joints Chiefs of Staff, General Martin Dempsey, wrote in his risk assessment accompanying the 2014 QDR that the current defense strategy takes risk in the capacity of … land forces.
 (B)The current Chief of Staff of the Army, General Mark Milley disputed many of the assumptions described in finding eight in an address before the Association of the United States Army, including that wars of the future will be short, wars can be won through the use of advanced technologies, allies and partners can provide capable land forces in sufficient scale, and armies are easy to regenerate.
 (C)The current commander of United States European Command, General Philip Breedlove, testified before the House Appropriations Committee’s Subcommittee on Defense that virtual presence means actual absence. … Further reductions of both infrastructure and forces will reduce our access to key strategic locations during times of crisis.
 (D)The former Commandant of the Marine Corps, General James Amos, testified at a hearing before the Senate Armed Services Committee that we are headed towards a force in not too many years that will be hollow back home and not ready to deploy … there would be no rotational relief like we had in Iraq and Afghanistan.
 (E)The former commander of United States European Command, Admiral James Stavridis, recently stated that we’re still at war … actively involved on multiple continents in real combat operations. We should not be drastically reducing our troop levels..
 3.Sense of CongressGiven the volatile, uncertain, and ambiguous world and the need for trained and ready Land Forces of the United States, in conjunction with joint and multinational forces, to deter threats, shape the international security environment, respond to emergent situations and crises, and, if necessary, to fight and win the Nation’s wars, it is the sense of Congress that the planned drawdown of Land Forces should be immediately stopped.
		4.Fiscal year 2016 end-strength levels for Land Forces of the United States
			(a)Active forces
 (1)ArmyThe authorized end strength for Army active duty personnel as of September 30, 2016, is 480,000. (2)Marine corpsThe authorized end strength for Marine Corps active duty personnel as of September 30, 2016, is 184,000.
				(b)Selected Reserve
 (1)Army reserve componentsThe authorized end strength for Selected Reserve personnel of the Army reserve components as of September 30, 2016, are as follows:
 (A)The Army National Guard of the United States, 350,000. (B)The Army Reserve, 205,000.
 (2)Marine corps reserveThe authorized end strength for Selected Reserve personnel of the Marine Corps Reserve as of September 30, 2016, is 38,900.
 5.Revision in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following:
			
 (1)For the Army, 480,000. (2)For the Navy, 329,200.
 (3)For the Marine Corps, 184,000. (4)For the Air Force, 317,000..
 6.Statement of policyIt is policy of the United States to pursue and maintain peace through strength. Therefore, any proposal to lower the end strength levels established by this Act and the amendments made by this Act must first be approved by Congress through the enactment of a law to that effect.
		
